DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires that the claims be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two claims numbered 3.  Misnumbered claim 3 beginning "the method of claim 1, wherein (i) detecting and/or the test comprises amplifying …" has been renumbered 21.
Appropriate correction is required.

Election/Restrictions
Upon further consideration, the examiner has determined that examining the full scope of genus Z (zygosity) does not pose a substantial burden, so the requirement to elect within this genus, and this genus only, is hereby withdrawn.
Applicant’s election without traverse of invention I and species G-2, D-3, P-3 and C-1 in the reply filed on 11 Jul 2022 is acknowledged.
The following claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim: 3 (non-elected gene), 4 (non-elected zygosity), 8 (non-elected disorder), 11 (non-elected drug), 14 (non-elected invention), 16 (non-elected gene), and 18 (non-elected drug).  Election was made without traverse in the reply filed on 11 Jul 2022.

Status of the Claims
Withdrawn: 3, 8, 11, 14, 16 and 18
Examined herein: 1, 2, 4–7, 9, 10, 12, 13, 15, 17 and 19–21

Priority
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Provisional Application No. 62/634390 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 23 Feb 2018.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 5–7, 9, 10, 12, 13, 15, 17 and 19–21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims and 15 recite "an atypical antipsychotic drug".  The specification provides a list of numerous antipsychotic drugs (¶ 0033), but does not differentiate those that are "typical" versus those that are "atypical".  And though the term "atypical antipsychotic drug" is commonly used in the art, it does not describe a group of drugs that is clearly, consistently, commonly defined.  On the contrary,
the name "second-generation antipsychotics" is inaccurate. This group of drugs is in fact a heterogeneous mix of compounds, with some superior to others. Antipsychotic drugs differ in their potencies and have a wide range of adverse-effect profiles, with nothing that clearly distinguishes the two major groups. Importantly, the second-generation drugs have no special atypical characteristics that separate them from the typical, or first-generation, antipsychotics. As a group they are no more efficacious, do not improve specific symptoms, have no clearly different side-effect profiles than the first-generation antipsychotics, and are less cost effective. The spurious invention of the atypicals can now be regarded as invention only, cleverly manipulated by the drug industry for marketing purposes and only now being exposed.

(Turner, et al. The Lancet 2009, p. 4).  So claims 1 and 15 do not distinctly claim an "atypical antipsychotic drug".  In contrast, claims 10–13 and 17–20 recite specific criteria that provide clear criteria for differentiating which drugs are encompassed by the claims, and which are not.
Claims 9–13 lack sufficient antecedent basis for "APD".  Hereinafter, "APD" will be interpreted as "antipsychotic drug".
Additionally, claim 15 recites "administering an antipsychotic drug … after the subject has been determined to have a polymorphic allele".  The claim does not distinctly claim the subject matter of the invention because it is unclear whether Applicant intends for the claim to encompass the step of determining whether the subject has a polymorphic allele, or whether this clause is a non-limiting description of the context in which the administering is performed.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites "the [antipsychotic drug] is an atypical [antipsychotic drug]".  Claim 1 already limits "antipsychotic drug" to the (albeit unclear) genus of atypical antipsychotics.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 9, 10, 12, 13, 15, 17 and 19–21 are rejected under 35 U.S.C. 103 as being unpatentable over Fabbri, et al. (Progress in Neuro-Psychopharmacology & Biological Psychiatry 2016) and Bawa, et al. (Innovations in Clinical Neuroscience 2015).
With respect to claims 1 and 15, Fabbri teaches detecting >300,000 polymorphic alleles in patients (p. 19 § 3), including polymorphisms in PTPRD (p. 21, Table 2; SI, Table 3). The specification defines PTPRD as a gene associated with synaptogenic adhesion (¶ 00104).
Bawa teaches administering lurasidone to treat bipolar depression.  The disclosure defines lurasidone as an atypical antipsychotic drug (clms 13, 20; ¶ 0068).
With respect to claim 2, Fabbri teaches PTPRD (p. 21, Table 2; SI, Table 3).
With respect to claims 4 and 5, Fabbri teaches genotyping the individuals (p. 18 § 2.1); i.e. determining whether the individual is homozygous WT, heterozygous, or homozygous variant.
With respect to claim 7, Fabbri (p. 18 § 2.2) and Bawa (Abstract) both teach patients that have bipolar disorder.
With respect to claim 9, Bawa teaches administering lurasidone, which the disclosure defines as an atypical antipsychotic (clms 13, 20; ¶ 0068).
With respect to claims 10, 12, 17 and 19, Bawa teaches that lurasidone is a D2 receptor and 5-HT2A antagonist, and does not have any affinity for H1 or mACh receptors (p. 21, col. 3).
With respect to claims 13 and 20, Bawa teaches lurasidone.
With respect to claim 21, Fabbri teaches that the genotyping "was performed using the Affymetrix GeneChip Human 500 K Mapping Array Set" (p. 18 § 2.1); i.e. by hybridization.
An invention would have been obvious to one of ordinary skill in the art if the invention simply combines prior art reference teachings using known methods to yield predictable results.  Prior to the time of invention, said practitioner could have combined the methods of Fabbri and Bawa, simply by genotyping a patient and then administering lurasidone to that patient.  Given that both Fabbri and Bawa are directed to patients being treated for bipolar disorder, and specifically depressive episodes related to bipolar disorder, said practitioner would have readily predicted that the combination would successfully result in a method of genotyping a patient and then administering them lurasidone.  The invention is therefore prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fabbri and Bawa as applied to claim 1 above, as evidenced by Sklar, et al. (Molecular Psychiatry 2008).
Fabbri teaches genotype data from patients (p. 18 § 2.1), but does not teach that the genotyping was performed using nucleic acid samples "obtained from blood or a blood product".  Fabbri uses data obtained by Sklar, and cites Sklar for details regarding the genotyping process (p. 18 § 2.1).
Sklar teaches that the genotype data were obtained from nucleic acid samples obtained from blood samples (p. 560 § "Genotyping").
Thus, Fabbri inherently teaches that the genotype data were obtained from nucleic acid samples "obtained from blood or a blood product".

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631